Title: To George Washington from Elias Dayton, 6 May 1782
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Elizabeth Town May 6th 1782
                        
                        General Clinton gave orders three days since to all the troops under his command to desist from any farther
                            offensive operations against the Americans, without his particular and express orders for the purpose. The Accounts from
                            New York say that vessels are detached to order in all those which are cruising upon our coast, but I have not seen any
                            official confirmation of it.
                        A fleet is now preparing for sea sufficient to carry four or five thousand men their destination is very
                            uncertain—by some it is supposed that they are to carry the dissatisfied Hessians to Europe & by others, that they
                            are going to the West Indies—Vessels are likewise prepared, on board of which, any refugee who wishes to go to Europe is
                            permitted to embark.
                        Capt. Lipencut, who directed the murder of Capt. Huddy is now closely confined in New York and if your
                            Excellency should think proper to insist upon his being sent out, it will, I think be attended with very serious
                            consequences; as the refugees have declared very generally that they will put to death any who should attempt to bring him
                            to our lines and will exert themselves in that case to liberate him.
                        General Clinton, as soon as he had heard of the detention of Lieut. Thomas by Gen. Skinner, ordered him to be
                            set at liberty & returned to our lines giving Skinner a very severe censure for his conduct—The officers detained
                            here on account of Mr Thomas, were upon his return immediately liberated.
                        As I am informed that several flags have been sent up the North river, I suppose your Excellency is possessed
                            of the last papers which contain the important debates in Parliament, I therefore enclose one only of the 4th and the last
                            from Europe.
                        General Clinton & Knyphausen will most certainly sail for England in a few days in the Pearl frigate.
                            I am your Excellencys Most Obedient Hbe servant
                        
                            Elias Dayton
                        
                    